State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 17, 2016                   522863
________________________________

In the Matter of GEORGE WARD,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

NEW YORK STATE DIVISION OF
   PAROLE,
                    Respondent.
________________________________


Calendar Date:   October 25, 2016

Before:   Garry, J.P., Egan Jr., Rose, Devine and Mulvey, JJ.

                             __________


     George Ward, Sonyea, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Brian D.
Ginsburg of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Zwack, J.),
entered February 23, 2016 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of the Board of Parole
denying petitioner's request for parole release.

      In 1963, petitioner was convicted of murder in the second
degree after he fatally strangled a 76-year-old woman, then stole
money from her apartment and engaged in sex with her corpse. He
was sentenced to a lengthy term of incarceration having a maximum
of life in prison. Petitioner was initially released to parole
supervision in 1975; this attempt failed. His parole was
subsequently revoked, but was restored thereafter, and petitioner
was given additional opportunities to live a law-abiding life.
Ultimately, in 1990, he was charged with multiple crimes arising
from his forced oral sodomization of two young girls. Petitioner
                              -2-                522863

thereafter pleaded guilty to two counts of sodomy in the first
degree and was sentenced in 1993 to two concurrent prison terms
of 6 to 18 years, to run concurrently with the remainder of the
sentence that he was serving on his murder conviction.
Petitioner has subsequently appeared before the Board of Parole a
number of times, the last being his twelfth appearance in
November 2014. At the conclusion of the parole interview, the
Board denied his request for parole release and ordered him held
an additional 24 months. This decision was later affirmed on
administrative appeal. Petitioner then commenced this CPLR
article 78 proceeding challenging the denial and, following
joinder of issue, Supreme Court dismissed the petition.
Petitioner now appeals.

      We affirm. It is well settled that parole release
decisions are discretionary and will not be disturbed as long as
the Board complied with the statutory requirements set forth in
Executive Law § 259-i (see Matter of Wiley v State of N.Y. Dept.
of Corr. & Community Supervision, 139 AD3d 1289, 1289 [2016];
Matter of King v Stanford, 137 AD3d 1396, 1397 [2016]). Here,
the record reveals that the Board took into consideration the
relevant statutory factors, including the serious nature of
petitioner's sodomy convictions, his commission of these crimes
while on parole, his violent criminal history, his minimal prison
disciplinary record, his positive program accomplishments, his
postrelease plans, the sentencing minutes and the COMPAS Risk and
Needs Assessment instrument (see Matter of Wiley v State of N.Y.
Dept. of Corr. & Community Supervision, 139 AD3d at 1289; Matter
of King v Stanford, 137 AD3d at 1397). Petitioner's claim that
the Board neglected to take into account the sentencing minutes
is belied by the record, which indicates that the minutes were
considered, but do not contain a sentencing recommendation (see
Matter of King v Stanford, 137 AD3d at 1397; Matter of Shark v
New York State Div. of Parole Chair, 110 AD3d 1134, 1134-1135
[2013], lv dismissed 23 NY3d 933 [2014]). Petitioner's remaining
assertions are unavailing. We find, upon review, that the
Board's decision does not exhibit "'irrationality bordering on
impropriety'" (Matter of Silmon v Travis, 95 NY2d 470, 476
[2000], quoting Matter of Russo v New York State Bd. of Parole,
50 NY2d 69, 77 [1980]), and we decline to disturb it.
                              -3-                  522863

      Garry, J.P., Egan Jr., Rose, Devine and Mulvey, JJ.,
concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court